Citation Nr: 1331926	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  06-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for gastritis, to include as secondary to service-connected dementia and headaches secondary to closed head injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia and a sleep disorder, to include as secondary to service-connected dementia and headaches secondary to closed head injury.

3.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected dementia and headaches secondary to closed head injury.

4.  Entitlement to a disability rating in excess of 50 percent for dementia and headaches secondary to closed head injury prior to October 23, 2008.

5.  Entitlement to a disability rating in excess of 50 percent for dementia after October 23, 2008.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2005 and May 2006 by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.  Jurisdiction over the matter was subsequently transferred to the RO in Oakland, California.

Although the Veteran initially requested a Decision Review Officer (DRO) hearing in conjunction with his appeal, the request was subsequently expressly withdrawn in a January 2006 statement.

In April 2010, the Board remanded the above issues for additional development.  While in remand status, the RO granted service connection for tinnitus in a July 2011 rating decision; as this constitutes a full grant of the benefit sought, this issue is no longer on appeal.  

In February 2012, the RO separately granted service connection for headaches, which was previously included in the rating for dementia and headaches secondary to a closed head injury, and assigned the maximum schedular rating of 50 percent effective October 23, 2008.  Accordingly, for the time period after October 23, 2008, his claim for an increased rating for headaches is considered satisfied as the maximum schedular rating has been assigned.  AB v. Brown, 6 Vet. App. 35 (1993) ("The Court does not here hold that a claimant may never limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.").  The issues on appeal have been recharacterized accordingly.  

As a final introductory matter, in an April 2012 rating decision, the Board notes that the RO granted entitlement to TDIU effective June 16, 2011.  Inasmuch as there is some evidence submitted during the course of the Veteran's pending appeal reflecting that the Veteran may not have worked prior to June 2011 in part due to his service-connected dementia and headaches (see August 2010 VA psychiatric examination noting that the Veteran's retirement in 1986 was caused by "80% VA service connected"), the Board has jurisdiction over the issue of entitlement to TDIU prior to June 16, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part of an increased rating claim when such is raised by the record during the course of the appeal).  For the sake of clarity, the Board separately lists this issue above.

Pursuant to October 2004 statements of the Veteran's representative, the Veteran filed a claim alleging clear and unmistakable error (CUE) in prior rating decisions for not assigning a disability rating in excess of 50 percent for his closed head injury and for not adjudicating an inferred secondary claims, including for a seizure disorder (please see the October 2004 representative memoranda for additional details).  This issue has been raised but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is hereby referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

As an initial matter, recent VA treatment records added to the Veteran's electronic claims file on Virtual VA following the issuance of the most recent February 2012 Supplemental Statement of the Case make reference to a completed general VA examination and a completed cranial nerves examination conducted in March 2013.  However, it was indicated that the completed examination reports were not available for viewing, and copies of the reports were not otherwise printed or associated with the Veteran's claims file.  As these examination reports may be pertinent to the issues on appeal, they must be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Moreover, a review of Virtual VA records reflects that the Veteran is receiving regular treatment for symptoms associated with appellate issues.  To the extent that he may have received any additional VA treatment since April 2013, recent treatment records must also be obtained on remand.  Id.  

A November 2011 VA treatment report also notes that the Veteran was seeing a private neurologist during the course of the appeal.  In fact, at the November 2011 VA appointment, it was indicated that he was scheduled to see his private neurologist for an electroencephalography (EEG) the following week.  As this neurologist may have developed or obtained information pertinent to the current appeal, this information should also be obtained on remand and, if necessary, the appellant should be asked to provide an authorization and consent form for the release of these records.  38 C.F.R. § 3.159(e)(2).  

A June 2011 VA treatment report, and other evidence of file, references the Veteran's history of a prolonged psychiatric hospitalization for one year and seven months following his closed head injury.  On remand, the Veteran should be provided with another opportunity to provide sufficient identifying information for any relevant outstanding records associated with this hospitalization.

Moreover, to the extent that the October 2004 claim for CUE in prior rating decisions is being referred to the RO for initial adjudication, the Board notes that his CUE claim, if granted, may directly impact his other appellate issues.  As such, adjudication of these issues must be deferred pending the adjudication of the CUE claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and associate with the claims file March 2013 VA general medical and cranial nerves examination reports.

2.  The RO/AMC shall obtain and associate with the claims file VA treatment records relevant to the issues on appeal dated from April 2013 to the present.

3.  The RO/AMC shall ask the Veteran for identifying information regarding potentially relevant private treatment records from:

(a)  his private neurologist; and

(b) from his extended psychiatric hospitalization.

Following an appropriate response, with any needed assistance from the Veteran, obtain and associate any non-duplicative records with the claims file.  

4.  The RO/AMC shall adjudicate the referred October 2004 claim for CUE in prior rating decisions.

5.  After completing the development requested in steps (1) through (4), the RO/AMC shall review the evidence of record and determine whether the existing VA examinations are adequate.  Should the examinations, including the most recent examination reports of March 2013 requested on remand, be found insufficient for any reason (to include providing opinions on secondary service connection where warranted (i.e. whether the disorder is caused by or aggravated by a service-connected disability), the RO/AMC shall schedule the Veteran for a new examination and opinion.  

6.  Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC shall readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


